DETAILED ACTION
	This is the first office action in response to U.S. application 16/642,679. Claims 7-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 12-15, 19-20 and 24-25 objected to because of the following informalities: 
in claims 8, 13-15, 20 and 25 “prestage” should read as “pre-stage” and 
in claims 12, 19 and 24 “a pallet for palletizing the article to be palletized locates” should read as “a pallet for palletizing the article to be palletized is located”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10, 13-15, 17, 20, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kollmuss (US 20210221614).
Since Claim 7 references Claim 14, Claim 7’s rejection is after Claim 14’s rejection.
Regarding claim 8, Kollmuss teaches a palletizing control method ([0027] describes a method for transporting and forming palletizable arrangements), comprising: generating a prestage position of an article to be palletized by respectively shifting a placement position of the article to be palletized along a horizontal palletizing direction by a horizontal offset corresponding to the article to be palletized ([0027] discusses forming “pre-groups” of piece goods by bringing the piece good to a target position or target alignment to form a palletizable layer with [0080] discussing laterally shifting a piece good into a target position where lateral shifting is interpreted as shifting placement position by a horizontal offset) and along a vertical palletizing direction by a vertical offset corresponding to the article to be palletized ([0182] discusses the manipulator lifting and lowering the piece good in a vertical direction and seizing piece goods and putting them down on already positioned piece goods where the already positioned piece good is considered a vertical offset). 
 transporting the palletizable layer of objects in a straight path from the prestage position of the article to be palletized to the placement position of the article to be palletized ([0136]-[0137] discuss further transporting the piece goods once they reach the target position by way of suitable device in the range of the manipulator and associated with the relative target position with Figs. 1-12 showing an exemplary embodiment where the piece goods move to target position P which is on horizontal conveying device 6 where [0238] discusses the piece goods moved on horizontal conveying device 6 in transport direction TR once placed in target position P where it is interpreted that conveying the piece goods in the direction TR is generating movement path information).
Kollmuss does not explicitly teach generating movement path information representing the straight path. However, since Kollmuss already has the objects and the straight path, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention that by moving the objects in a straight path from the prestage position of the article to be palletized to the placement position of the article to be palletized, movement path information would have been generated at some point to determine the direction to move the objects; thus, it would have been obvious to generate a movement plan for any direction such as straight path so that the resulting present conveyor is in position to move the items down the straight path.

Regarding claim 10, Kollmuss teaches wherein the horizontal offset comprises a first horizontal offset representing an offset in a lateral palletizing direction in a horizontal plane and a second horizontal offset representing an offset in a longitudinal palletizing direction in the horizontal plane (Figs. 1-12 show the target position P having both a lateral direction offset (left) and a longitudinal direction offset (down) along the horizontal plane (conveyor 6)).
Regarding claim 13, Kollmuss teaches wherein, the generating movement path information representing a straight path from the prestage position of the article to be palletized to the placement position of the article to be palletized comprises: generating movement path information for a plurality of articles to be palletized, comprising information on a movement path from a starting position to a prestage position of an article to be palletized (Figs. 1-12 show a plurality of articles being arranged and moved by the manipulator to target positions (prestage positions) where each movement of the articles to a target position would require generating movement path information for the manipulator) or information on a movement path from a placement position of an article to be palletized to a starting position of another article to be palletized.

Regarding claim 14, Kollmuss teaches a palletizing control device, comprising: a memory; and a processor coupled to the memory, the processor configured to ([0192] “the apparatus or the handling apparatus comprises a control device for controlling the manipulator, which control device can, in particular, be formed by a processor-controlled control unit that can be equipped with variable and/or programmable control programs”) execute a palletizing control method ([0027] describes a method for transporting and forming palletizable arrangements) for performing instructions comprising: 
generating a prestage position of an article to be palletized by respectively shifting a placement position of the article to be palletized along a horizontal palletizing direction by a horizontal offset corresponding to the article to be palletized ([0027] discusses forming “pre-groups” of piece goods by bringing the piece good to a target position or target alignment to form a palletizable layer with [0080] discussing laterally shifting a piece good into a target position where lateral shifting is interpreted as shifting placement position by a horizontal offset) and along a vertical palletizing direction by a vertical offset corresponding to the article to be palletized ([0182] discusses the manipulator lifting and lowering the piece good in a vertical direction and seizing piece goods and putting them down on already positioned piece goods where the already positioned piece good is considered a vertical offset).
Kollmuss teaches transporting the palletizable layer of objects in a straight path from the prestage position of the article to be palletized to the placement position of the article to be palletized ([0136]-[0137] discuss further transporting the piece goods once they reach the target position by way of suitable device in the range of the manipulator and associated with the relative target position with Figs. 1-12 showing an exemplary embodiment where the piece goods move to target position P which is on horizontal conveying device 6 where [0238] discusses the piece goods moved on horizontal conveying device 6 in transport direction TR once placed in target position P where it is interpreted that conveying the piece goods in the direction TR is generating movement path information).
Kollmuss does not explicitly teach generating movement path information representing the straight path. However, since Kollmuss already has the objects and the straight path, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention that by moving the objects in a straight 

Regarding claim 7, Kollmuss teaches a palletizing control system, comprising: the palletizing control device of claim 14(see Claim 14 rejection); and a robot controller configured to instruct a robot to palletize articles according to the movement path information generated by the palletizing control device ([0192] “the apparatus or the handling apparatus comprises a control device for controlling the manipulator, which control device can, in particular, be formed by a processor-controlled control unit that can be equipped with variable and/or programmable control programs”).

Regarding claim 17, Kollmuss teaches wherein the horizontal offset comprises a first horizontal offset representing an offset in a lateral palletizing direction in a horizontal plane and a second horizontal offset representing an offset in a longitudinal palletizing direction in the horizontal plane (Figs. 1-12 show the target position P having both a lateral direction offset (left) and a longitudinal direction offset (down) along the horizontal plane (conveyor 6)).

Regarding claim 20, Kollmuss teaches wherein, the generating movement path information representing a straight path from the prestage position of the article to be palletized to the placement position of the article to be palletized comprises: generating movement path information for a plurality of articles to be palletized, comprising information on a movement path from a starting position to a prestage position of an article to be palletized (Figs. 1-12 show a plurality of articles being arranged and moved by the manipulator to target positions (prestage positions) where each movement of the articles to a target position would require generating movement path information for the manipulator) or information on a movement path from a placement position of an article to be palletized to a starting position of another article to be palletized.

Regarding claim 15, Kollmuss teaches a non-transitory computer readable storage medium having stored thereon a computer program which, when executed by a processor ([0192] “the apparatus or the handling apparatus comprises a control device for controlling the manipulator, which control device can, in particular, be formed by a processor-controlled control unit that can be equipped with variable and/or programmable control programs”), implements the palletizing control method ([0027] describes a method for transporting and forming palletizable arrangements) for performing instructions comprising: generating a prestage position of an article to be palletized by respectively shifting a placement position of the article to be palletized along a horizontal palletizing direction by a horizontal offset corresponding to the article to be palletized ([0027] discusses forming “pre-groups” of piece goods by bringing the piece good to a target position or target alignment to form a palletizable layer with [0080] discussing laterally shifting a piece good into a target position where lateral shifting is interpreted as shifting placement position by a horizontal offset) and along a vertical palletizing direction by a vertical offset corresponding to the article to be palletized ([0182] discusses the manipulator lifting and lowering the piece good in a vertical direction and seizing piece goods and putting them down on already positioned piece goods where the already positioned piece good is considered a vertical offset).
Kollmuss teaches transporting the palletizable layer of objects in a straight path from the prestage position of the article to be palletized to the placement position of the article to be palletized ([0136]-[0137] discuss further transporting the piece goods once they reach the target position by way of suitable device in the range of the manipulator and associated with the relative target position with Figs. 1-12 showing an exemplary embodiment where the piece goods move to target position P which is on horizontal conveying device 6 where [0238] discusses the piece goods moved on horizontal conveying device 6 in transport direction TR once placed in target position P where it is interpreted that conveying the piece goods in the direction TR is generating movement path information).
Kollmuss does not explicitly teach generating movement path information representing the straight path. However, since Kollmuss already has the objects and the straight path, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention that by moving the objects in a straight path from the prestage position of the article to be palletized to the placement position of the article to be palletized, movement path information would have been generated at some point to determine the direction to move the objects; thus, it would have been obvious to generate a movement plan for any direction such as straight path so that the resulting present conveyor is in position to move the items down the straight path.

Regarding claim 22, Kollmuss teaches wherein the horizontal offset comprises a first horizontal offset representing an offset in a lateral palletizing direction in a horizontal plane and a second horizontal offset representing an offset in a longitudinal palletizing direction in the horizontal plane (Figs. 1-12 show the target position P having both a lateral direction offset (left) and a longitudinal direction offset (down) along the horizontal plane (conveyor 6)).

Regarding claim 25, Kollmuss teaches wherein, the generating movement path information representing a straight path from the prestage position of the article to be palletized to the placement position of the article to be palletized comprises: generating movement path information for a plurality of articles to be palletized, comprising information on a movement path from a starting position to a prestage position of an article to be palletized (Figs. 1-12 show a plurality of articles being arranged and moved by the manipulator to target positions (prestage positions) where each movement of the articles to a target position would require generating movement path information for the manipulator) or information on a movement path from a placement position of an article to be palletized to a starting position of another article to be palletized.

Claims 9, 11-12, 16, 18-19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kollmuss in view of Petrovic (US 20140294553).
Regarding claim 9, Kollmuss teaches determining an adjacent placement position according to a determined placement position and a size of an article to be palletized placed on the determined placement position in a layer of a palletizing place in sequence ([0193] discusses the system being capable of forming a palletizable layer given particular target positions of a multitude of piece goods with Fig. 28 showing an example of an initial piece good having a target position P1 and an additional piece good having a target position P3 which can be seen in the figure to be adjacent to target position P1) 
	While it would be obvious to form the palletizable layers to not exceed the size of a pallet; Kollmuss does not explicitly teach this limitation. Petrovic teaches a layer preparation device where the objects to be palletized are arranged with the objects being placed in a sequence until an edge of the article to be palletized placed on the adjacent placement position exceeds an edge of a pallet ([0073] discusses determining the number of pallets that can fit on the surface of a standardized pallet based on the length and width with Figs. 4 and 5 and [0064] showing that the arranged layer does not exceed the size of the reference surface of the pallet 60). 
	Kollmuss teaches prestaging layers of objects for a pallet. Petrovic teaches prestaging layers objects for a pallet so that they do not exceed a reference surface area. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the prestaging layers of Kollmuss and modify it to not exceed a useable surface area of the pallet of Petrovic as this will prevent objects from being arranged in a layer that would exceed the useable surface area making the system more reliable by preventing collapse of stacks on the pallets and safer for any human operators within a close distance of the pallet.

Regarding claim 11, Kollmuss teaches providing horizontal offsets to a target position P to arrange palletizable layers. It does not explicitly teach the offsets for the target position being a product of a length of the article to be palletized in the lateral palletizing direction and a preset lateral ratio ([0073] discusses the ); or 
the second horizontal offset is a product of a length of the article to be palletized in the longitudinal palletizing direction and a preset longitudinal ratio.
Petrovic teaches wherein, the first horizontal offset is a product of a length of the article to be palletized in the lateral palletizing direction and a preset lateral ratio ([0073] discusses determining the arrangement of the objects using the length and width of an article and a ratio corresponding to the number of packs that can be placed in a layer based on the size of the pallet); or 
the second horizontal offset is a product of a length of the article to be palletized in the longitudinal palletizing direction and a preset longitudinal ratio ([0073] discusses determining the arrangement of the objects using the length and width of an article and a ratio corresponding to the number of packs that can be placed in a layer based on the size of the pallet).
Kollmuss teaches prestaging layers of objects for a pallet. Petrovic teaches prestaging layers objects for a pallet so that they do not exceed a reference surface area. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the prestaging layers of Kollmuss and modify it to not exceed a useable surface area of the pallet of Petrovic as this will prevent objects from being arranged in a layer that would exceed the useable surface area 

Regarding claim 12, Kollmuss teaches wherein the vertical offset is negatively related to a vertical distance from the placement position to a horizontal plane ([0181]-[0182] discuss the manipulator being able to lower the piece good in a vertical direction to contact the surface of the horizontal conveying device 6 or to contact an already stacked piece good) .
	Kollmuss does not explicitly state that the horizontal conveying device is where the pallet for palletizing the article to be palletized locates. Petrovic teaches a horizontal offset related to vertical distance to a horizontal plane where a pallet for palletizing the article to be palletized locates (Figs. 4 and 5 show the pallet layer being lowered vertically along column 5 to pallet 61).
Kollmuss teaches prestaging layers of objects for a pallet. Petrovic teaches prestaging layers objects for a pallet so that they do not exceed a reference surface area. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the prestaging layers of Kollmuss and modify it to not exceed a useable surface area of the pallet of Petrovic as this will prevent objects from being arranged in a layer that would exceed the useable surface area making the system more reliable by preventing collapse of stacks on the pallets and safer for any human operators within a close distance of the pallet.

Regarding claim 16, Kollmuss teaches determining an adjacent placement position according to a determined placement position and a size of an article to be palletized placed on the determined placement position in a layer of a palletizing place in sequence ([0193] discusses the system being capable of forming a palletizable layer given particular target positions of a multitude of piece goods with Fig. 28 showing an example of an initial piece good having a target position P1 and an additional piece good having a target position P3 which can be seen in the figure to be adjacent to target position P1) 
While it would be obvious to form the palletizable layers to not exceed the size of a pallet; Kollmuss does not explicitly teach this limitation. Petrovic teaches a layer preparation device where the objects to be palletized are arranged with the objects being placed in a sequence until an edge of the article to be palletized placed on the adjacent placement position exceeds an edge of a pallet ([0073] discusses determining the number of pallets that can fit on the surface of a standardized pallet based on the length and width with Figs. 4 and 5 and [0064] showing that the arranged layer does not exceed the size of the reference surface of the pallet 60). 
Kollmuss teaches prestaging layers of objects for a pallet. Petrovic teaches prestaging layers objects for a pallet so that they do not exceed a reference surface area. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the prestaging layers of Kollmuss and modify it to not exceed a useable surface area of the pallet of Petrovic as this will prevent objects from being arranged in a layer that would exceed the useable surface area 

Regarding claim 18, Kollmuss teaches providing horizontal offsets to a target position P to arrange palletizable layers. It does not explicitly teach the offsets for the target position being a product of a length of the article to be palletized in the lateral palletizing direction and a preset lateral ratio ([0073] discusses the ); or 
the second horizontal offset is a product of a length of the article to be palletized in the longitudinal palletizing direction and a preset longitudinal ratio.
Petrovic teaches wherein, the first horizontal offset is a product of a length of the article to be palletized in the lateral palletizing direction and a preset lateral ratio ([0073] discusses determining the arrangement of the objects using the length and width of an article and a ratio corresponding to the number of packs that can be placed in a layer based on the size of the pallet); or 
the second horizontal offset is a product of a length of the article to be palletized in the longitudinal palletizing direction and a preset longitudinal ratio ([0073] discusses determining the arrangement of the objects using the length and width of an article and a ratio corresponding to the number of packs that can be placed in a layer based on the size of the pallet).
Kollmuss teaches prestaging layers of objects for a pallet. Petrovic teaches prestaging layers objects for a pallet so that they do not exceed a reference surface area. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the prestaging layers of Kollmuss and modify 

Regarding claim 19, Kollmuss teaches wherein the vertical offset is negatively related to a vertical distance from the placement position to a horizontal plane ([0181]-[0182] discuss the manipulator being able to lower the piece good in a vertical direction to contact the surface of the horizontal conveying device 6 or to contact an already stacked piece good) .
Kollmuss does not explicitly state that the horizontal conveying device is where the pallet for palletizing the article to be palletized locates. Petrovic teaches a horizontal offset related to vertical distance to a horizontal plane where a pellet for palletizing the article to be palletized locates (Figs. 4 and 5 show the pallet layer being lowered vertically along column 5 to pallet 61).
Kollmuss teaches prestaging layers of objects for a pallet. Petrovic teaches prestaging layers objects for a pallet so that they do not exceed a reference surface area. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the prestaging layers of Kollmuss and modify it to not exceed a useable surface area of the pallet of Petrovic as this will prevent objects from being arranged in a layer that would exceed the useable surface area making the system more reliable by preventing collapse of stacks on the pallets and safer for any human operators within a close distance of the pallet.
Regarding claim 21, determining an adjacent placement position according to a determined placement position and a size of an article to be palletized placed on the determined placement position in a layer of a palletizing place in sequence ([0193] discusses the system being capable of forming a palletizable layer given particular target positions of a multitude of piece goods with Fig. 28 showing an example of an initial piece good having a target position P1 and an additional piece good having a target position P3 which can be seen in the figure to be adjacent to target position P1) 
While it would be obvious to form the palletizable layers to not exceed the size of a pallet; Kollmuss does not explicitly teach this limitation. Petrovic teaches a layer preparation device where the objects to be palletized are arranged with the objects being placed in a sequence until an edge of the article to be palletized placed on the adjacent placement position exceeds an edge of a pallet ([0073] discusses determining the number of pallets that can fit on the surface of a standardized pallet based on the length and width with Figs. 4 and 5 and [0064] showing that the arranged layer does not exceed the size of the reference surface of the pallet 60). 
Kollmuss teaches prestaging layers of objects for a pallet. Petrovic teaches prestaging layers objects for a pallet so that they do not exceed a reference surface area. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the prestaging layers of Kollmuss and modify it to not exceed a useable surface area of the pallet of Petrovic as this will prevent objects from being arranged in a layer that would exceed the useable surface area 

Regarding claim 23, Kollmuss teaches providing horizontal offsets to a target position P to arrange palletizable layers. It does not explicitly teach the offsets for the target position being a product of a length of the article to be palletized in the lateral palletizing direction and a preset lateral ratio ([0073] discusses the ); or 
the second horizontal offset is a product of a length of the article to be palletized in the longitudinal palletizing direction and a preset longitudinal ratio.
Petrovic teaches wherein, the first horizontal offset is a product of a length of the article to be palletized in the lateral palletizing direction and a preset lateral ratio ([0073] discusses determining the arrangement of the objects using the length and width of an article and a ratio corresponding to the number of packs that can be placed in a layer based on the size of the pallet); or 
the second horizontal offset is a product of a length of the article to be palletized in the longitudinal palletizing direction and a preset longitudinal ratio ([0073] discusses determining the arrangement of the objects using the length and width of an article and a ratio corresponding to the number of packs that can be placed in a layer based on the size of the pallet).
Kollmuss teaches prestaging layers of objects for a pallet. Petrovic teaches prestaging layers objects for a pallet so that they do not exceed a reference surface area. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the prestaging layers of Kollmuss and modify 

Regarding claim 24, Kollmuss teaches wherein the vertical offset is negatively related to a vertical distance from the placement position to a horizontal plane ([0181]-[0182] discuss the manipulator being able to lower the piece good in a vertical direction to contact the surface of the horizontal conveying device 6 or to contact an already stacked piece good) .
Kollmuss does not explicitly state that the horizontal conveying device is where the pallet for palletizing the article to be palletized locates. Petrovic teaches a horizontal offset related to vertical distance to a horizontal plane where a pellet for palletizing the article to be palletized locates (Figs. 4 and 5 show the pallet layer being lowered vertically along column 5 to pallet 61).
Kollmuss teaches prestaging layers of objects for a pallet. Petrovic teaches prestaging layers objects for a pallet so that they do not exceed a reference surface area. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the prestaging layers of Kollmuss and modify it to not exceed a useable surface area of the pallet of Petrovic as this will prevent objects from being arranged in a layer that would exceed the useable surface area making the system more reliable by preventing collapse of stacks on the pallets and safer for any human operators within a close distance of the pallet.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Harter (US 4456418) and Benedetti (US 20170233201) teach positioning objects for palletizing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664